34 F.3d 1074
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Adebukola ADEYEMO, Defendant-Appellant.
No. 93-50656.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 26, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.
MEMORANDUM**
Adebukola Adeyemo appeals his sentence under the Sentencing Guidelines imposed following the district court's order revoking his supervised release.  He contends, and the government concedes, that the district court erred by failing to afford him the right of allocution required by Federal Rule of Criminal Procedure 32(a)(1)(C).  Because the sentencing range suggested by the guidelines is shorter than the 18-month sentence the district court imposed, the error was not harmless.   See United States v. Carper, 24 F.3d 1157, 1162 (9th Cir.1994).  Accordingly, we vacate the sentence imposed by the district court and remand for resentencing.  Id.
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3